WHATLEY, Judge.
The appellants, B.K.T., Inc. and Paul W. and Marcia Levine, challenge several judgments entered in favor of the appellee, South Florida Bank, with regard to various mortgage foreclosures and other defaulted obligations. While we find no merit in the issues B.K.T. and the Levines raise on appeal, we remand the instant cause for correction of the final judgment entered in trial court case number 92-6489 CA-RWP.
At oral argument, counsel for South Florida Bank conceded that the principal amount of the monetary judgment entered in case number 92-6489 CA-RWP was miscalculated and improperly reflected as $98,000. The bank has informed this court that, instead, the correct amount of the judgment is approximately $15,500 plus interest.
Therefore, based on the foregoing, this case is remanded for corrections consistent with this opinion.
RYDER, A.C.J., and ALTENBERND, J., concur.